Matter of Payne v Corrigan (2019 NY Slip Op 05540)





Matter of Payne v Corrigan


2019 NY Slip Op 05540


Decided on July 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2019-03387	DECISION, ORDER & JUDGMENT

[*1]In the Matter of James Payne, petitioner, 
vTeresa K. Corrigan, etc., et al., respondents. James Payne, East Meadow, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY(Charles F. Sanders of counsel), for respondent Teresa K. Corrigan.
Madeline Singas, District Attorney, Mineola, NY (Charles Dunn of counsel), respondent pro se.

Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondents from proceeding with an underlying criminal action entitled People v Payne , in the Supreme Court, Nassau County, under Indictment No. 997/17, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied as academic, and the proceeding is dismissed, without costs or disbursements.
After commencing this proceeding pursuant to CPLR article 78 seeking, inter alia, to prohibit the respondents from proceeding with a criminal action against him, the petitioner pleaded guilty in the underlying criminal action. Accordingly, the petition must be denied as academic, and the proceeding must be dismissed.
MASTRO, J.P., BALKIN, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court